Citation Nr: 1324593	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  10-01 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for memory loss, mind control, and torture.

2.  Entitlement to service connection for acquired psychiatric disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1982 to April 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the case was subsequently transferred to the RO in Reno, Nevada.  

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the mental health issue as shown on the title page.

On his December 2009 substantive appeal, the Veteran indicated that he desired a Central Office hearing before a member of the Board.  However, in February 2013, the Veteran withdrew his request for a hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has determined that further development is required before the Board decides the Veteran's claim.

The Veteran asserts that he is entitled to service connection for various acquired psychiatric disabilities as they are related to service.

As argued by his representative in a June 2013 brief, the narrative reason for the Veteran's discharge on his DD Form 214 was "trainee discharge program (TDP) marginal or nonproductive", and the RO has not obtained service personnel records to determine if there is further clarification of the Veteran's personnel issues that led to discharge.

The Board notes that the claims file does not contain the Veteran's service personnel records, and the Board finds that a search for personnel records is warranted under the circumstances of this case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain the Veteran's service personnel folder and associate it with the claims folder.  

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding, available medical records pertaining to post-service treatment or examination of the Veteran's claimed psychiatric disabilities.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the issues on appeal on a de novo basis.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


